Citation Nr: 1417427	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-23 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities for the period prior to September 27, 2007.

2.  Entitlement to a TDIU for the period beginning September 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to March 1970 and received the Combat Action Ribbon, among other decorations for this service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In August 2013, the Veteran and his wife testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including transcripts from the aforementioned video conference hearing, are relevant to the issue on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claim.

As will be explained in detail below, the issue of entitlement to TDIU for the period prior to September 27, 2007, is being REMANDED and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period beginning September 27, 2007, the Veteran's combined disability rating was 70 percent with his PTSD being rated as 50 percent.

2.  The Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met for the period beginning September 27, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been rated at least 70 percent disabled since September 27, 2007.  His service-connected conditions include (1) posttraumatic stress disorder (PTSD) (50 percent disabling); (2) prostate cancer (100 percent from May 2009 and 20 percent from December 2011); (3) status post shrapnel removal from the right knee (10 percent); (4) tinnitus (10 percent); (5) degenerative disc disease with intervertebral disc syndrome of the lumbosacral spine (20 percent from November 1998 and 10 percent from June 2011); (6) weakness of muscle groups XIII and XIV of the right leg (0 percent); (7) bilateral hearing loss (0 percent); (8) right knee instability (10 percent from December 2008 and 0 percent from November 2011); (9) scar on the medial side of the right knee (10 percent from December 2008 and 0 percent from November 2011); and (10) peripheral neuropathy of the bilateral lower extremities (10 percent each from September 2007 and 0 percent from December 2011).  He thus meets the schedular criteria for a TDIU beginning on September 27, 2007.  Prior to September 2007, the Veteran was in receipt of service connection for PTSD, evaluated as 50 percent disabling and lumbosacral spine degenerative disc disease evaluated as 20 percent disabling.  Thus, as the Veteran meets the scheduler criteria beginning September 27, 2007, the only issue for resolution on appeal is whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  To be awarded a total disability evaluation based on individual unemployability due to service connected disorders, in addition to meeting the schedular requirements, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board finds that the appeal should be granted.  Several medical opinions of record reflect occupational impairment due to service-connected disorders.  The competent and credible lay statements also indicate the Veteran left his job because of his service-connected disabilities.  For example, in February 2007, one month after the Veteran filed his claim, the Veteran underwent VA examinations for his spine and PTSD.  At that time, his back was weak and stiff most of the day.  He could no longer lift 80 pounds of feed sacks and suffered from crushing, aching, and cramping pain twice a day for one hour each time.  The Veteran described this pain as a seven on a scale from one to 10.  The Veteran's functional impairment prevented him from moving heavy feed sacks, operating large equipment, and standing for more than an hour at a time.  The Veteran also had reduced range of motion, including extension to 15 degrees and left lateral flexion to 15 degrees.  The Veteran stated he was able to maintain an active lifestyle despite his physical ailments.  At his psychiatric examination, the Veteran described symptoms of disinterest, guilt, pressured thought, pressured speech, tangentiality, circumstantiality, intrusive memories, and diaphoresis.  He described himself as a loner with few friends who did not like to go shopping, be in public, or drive down the freeway.  Since he developed his mental disorder, he had experienced major changes in his daily activities in that he liked having his back to a wall and distrusted people.  The Veteran told the examiner that he left his last job because he could not lift 50 pounds.  After a mental status examination, the examiner opined that the Veteran had difficulty establishing and maintaining effective work relationships because he adopted a habit of social isolation.  

Also in February 2007, the Veteran's private social worker submitted a letter that explained that the Veteran's symptomatology was less evident at that time because he created a sanctuary in his home where he felt safe and in control of his life.  Nevertheless, he continued to have a startle response to loud sounds and helicopters, self-isolate, and avoid places with groups of people.  The Veteran was also hypervigilant and was unable to attend church.  Thus, the social worker found that the Veteran's PTSD was severe and chronic and rendered him unable to secure and follow a substantially gainful occupation.  The social worker believed that the Veteran would experience a reoccurrence of his PTSD symptoms if he tried to work away from home and that his self-isolation prevented him from working in gainful employment.  

In March 2008, the Veteran underwent more VA examinations for his back and PTSD.  The Veteran's back symptomatology remained similar.  He complained of stiffness when standing, weakness, and pain.  However, by this time, the Veteran's doctor recommended bed rest when he experienced pain, including for four days in February 2008.  The Veteran was also unable to sit, stand, or walk for prolonged periods and was unable to pick up any weight.  The Veteran's extension was limited to 10 degrees and his overall range of motion was limited by pain, fatigue, lack of endurance, and pain after repetitive use.  

At his psychiatric examination, the Veteran's symptoms included feelings of depression, isolation from others, having few friends, nightmares, intrusive thoughts, irritability, difficulty going to sleep without medication, and avoidance of conversations and situations that reminded him of the war, rendering his daily functioning poor.  The examiner opined that the Veteran occasionally had some interference in performing activities of daily living because of his back pain and difficulty establishing and maintaining effective work and social relationships because of his anger and want to avoid crowds, as well as difficulty maintaining effective family role functioning because of his mood and anger.  Finally, the examiner concluded that the Veteran had not made any progress despite long-term psychotherapy.    

Then, in July 2008, a VA staff physician wrote that the Veteran last worked in 2001 and was unable to do manual labor as required by his previous jobs because of his chronic back pain or work at a desk job because of his PTSD.  Therefore, she found that he was unemployable due to his service-connected disabilities.

In July 2009, the Veteran presented for a VA examination for his right knee.  He reported pain three times per day for five hours each time, which was relieved by rest and Advil.  The Veteran stated that his right knee disability did not prevent him from keeping up with normal work requirements, but he needed assistance to put on shoes, socks, and pants; needed rest after walking 100 to 200 feet; and could not carry more than 10 pounds.  The Veteran had full range of motion, but pain began at 100 degrees of flexion.  On examination, the Veteran's complained of pain and instability with walking.

At an April 2011 joints examination, the Veteran had an antalgic gait and used a cane.  The Veteran had full range of motion in his knees without pain, but there was tenderness to palpation over the medial collateral ligament and medial joint line of the right knee.  Five repetitions of the Veteran's knee range of motion did not produce fatigue, weakness, lack of endurance, or any other symptoms.  The examiner then stated that there was, in fact, pain on motion.

The Veteran presented for more examinations in June 2011.  Although he was able to walk without limitation, the Veteran experienced severe pain, stiffness, fatigue, spasms, decreased motion, paresthesia, and weakness of the spine and leg.  Regarding his prostate cancer, the Veteran experienced back pain, fatigue, lower abdominal pain, lethargy, edema, weakness and rectal burning, and difficulty urinating.  The Veteran reported dysuria, hesitancy, difficulty starting a stream, a weak and intermittent stream, straining to urinate, hematuria, dribbling, and urethral discharge.  He urinated every two hours during the day and every three hours at night.  At this time, the Veteran denied leakage and incontinence.  The Veteran also complained of erectile dysfunction.  On physical examination, the Veteran had an antalgic gait, unsteady walking, and required a cane for ambulation.  The Veteran's back examination was normal except for pain during range of motion.  

The Veteran had one last set of VA examinations in June 2012.  At this time, he was diagnosed with PTSD and dementia.  In the examination report and addendum, the examiner attributed crying spells, anxiety, suspiciousness, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, irritability, feelings of detachment or estrangement from others, and hypervigilance to the Veteran's PTSD.  Many of these symptoms overlapped with the Veteran's dementia, which also caused memory problems, difficulty with calculation, inability to recall work history, and difficulty recalling years when certain life events happened.  The examiner opined that the Veteran's dementia was not related to or a progression of the PTSD and caused total occupational impairment.  Nevertheless, because the Veteran's PTSD included intense psychological distress at exposure to internal or external cues that symbolized or resembled aspects of his traumatic event; avoidance of thoughts, feelings, and conversations associated with his trauma; avoidance of activities, places, and people that aroused recollections of the trauma; feelings of detachment and estrangement; irritability and outbursts of anger; difficulty concentrating; and hypervigilance, the examiner concluded that these symptoms created intense psychological distress and a total occupational and social impairment that was equal to the Veteran's impairment from dementia.  

A physical examination revealed that the Veteran had full range of motion in his right knee, albeit with pain on motion.  He had some instability and needed a cane to walk.  The Veteran's right knee disability limited his ability to work because he could no longer sustain prolonged walking.  The Veteran's back disability prevented physical labor work and prolonged walking, as well as created trouble bending over.  The Veteran also had reduced lateral flexion and pain on movement and localized tenderness or pain to palpation.  The Veteran's prostate cancer limited his ability to work because he needed to change his underwear frequently.  Moreover, the Veteran's peripheral neuropathy caused mild pain but resulted in no impact on his ability to work.  

Finally, the Veteran and his wife testified at his August 2013 hearing that the Veteran's back became stiff if he sat for too long, and he had trouble with his peripheral neuropathy, including falls.  They described the incontinence from his prostate cancer, including nocturia three to four times a night and incidents in public, and symptoms from his PTSD, including crying spells, isolation, panic attacks, and compulsions.  The Veteran did not like to go outside, would not go into restaurants, and had no friends.

Taken together, the Veteran's physical disabilities prevent him from standing, walking, and sitting for prolonged periods or from lifting objects.  His PTSD caused isolation, anxiety, panic attacks, irritability, anger, hypervigilance, and difficulty concentrating, resulting in total occupational impairment.  The Veteran also claimed that he stopped working due to the physical limitations caused by his service-connected disabilities.  The Board also notes that, in May 2006, the Social Security Administration determined that the Veteran was unemployable since 1997.

As the record contains only opinions stating that the Veteran cannot work due to his service-connected disabilities, the Board finds that the Veteran's employment history and the limitations from his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.  Thus, as the evidence of record preponderates in the Veteran's favor, entitlement to a TDIU rating is granted effective September 27, 2007.


ORDER

Entitlement to a TDIU rating is granted, effective September 27, 2007.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  The record reflects the Veteran first met the criteria of 38 C.F.R. § 4.16(a) on September 27, 2007.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating boards are to refer to the Director of the Compensation and Pension Service (C&P) for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In this case, the Veteran has consistently advised that he has been unemployable since 1994, but the RO has not considered or referred the case for extraschedular consideration for the period prior to September 27, 2007. 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to September 27, 2007, in accordance with 38 C.F.R. § 4.16(b).

2.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


